Citation Nr: 0202863	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, and Friend


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1992 to 
August 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 administrative decision from 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant's representative has made multiple contentions 
on evidentiary and procedural grounds that this case should 
be remanded back to the RO, rather than internally be 
developed by the Board, as is now permissible.  See 67 Fed. 
Reg. 3,009 (January 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.9).  

The Board concurs that this case must be remanded to the RO 
for additional development because the type of development 
required is the kind that, at least in part, must be 
performed at the RO level.  See Chairman's Memorandum 01-02-
01 (2002).  As will be discussed in detail below, the issue 
of insanity with respect to the character of discharge claim 
has been raised by the appellant.  



This is a threshold issue that the RO must decide prior to 
making a determination on the issue of character of 
discharge.  See M21-1, Part IV, para. 11.05c.  Therefore, as 
the RO has not sufficiently addressed this issue, it must be 
remanded.  

In this regard, the Board notes that it has the discretion to 
develop matters internally or to remand them to the RO.  67 
Fed. Reg. 3,099, 3,104 (January 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)).  

Briefly, the appellant received an other than honorable 
discharge from the Navy in August 1993 resulting from actions 
by the appellant including three unauthorized absences and 
the use of marijuana.  

The appellant has contended that he suffered from latent 
symptoms of multiple sclerosis while he was in the military.  
He has indicated that these symptoms negatively impacted his 
ability to perform his duties.  As a result, he asserted that 
his character came to be questioned by his shipmates.  He 
reported being threatened and physically attacked on several 
occasions.  He also indicated that his superiors began giving 
him more responsibilities than other shipmates, further 
aggravating his condition that caused him to act in the 
manner that lead to his other than honorable discharge.  

The appellant has indicated that the impact of his physical 
condition on his ability to perform also affected him 
psychologically.  He reported seeking psychological 
treatment.  The record documents such treatment, including a 
diagnosis of dysthymic disorder.  The record also documents a 
pre-service history of treatment for "endogenous" depression 
by Dr. BB.  

The appellant has contended that these problems in 
combination lead to the behavior (unauthorized absences and 
marijuana use) which lead to his discharge.  In this regard, 
the appellant reported that he smoked marijuana in the hope 
that he would be caught and get discharged.  

In the February 2002 Informal Brief the appellant's 
representative, in pertinent part, contended that his conduct 
was not willful, indicating that it was due to his mental 
state as triggered by his physical condition, most notably 
multiple sclerosis.  It was argued that the RO made an 
impermissible medical conclusion in the April 1999 
Supplemental Statement of the Case (SSOC) by finding the 
appellant to not be insane at the time of the commissioned 
acts that lead to his discharge, and indicated that a medical 
opinion should be obtained to address this issue.  It was 
also contended that the appellant was not provided with the 
laws and regulations pertaining to insanity.  

In essence, the above contentions are made for the purpose of 
establishing that the character of the appellant's discharge 
(other than honorable) should not be a bar to VA benefits 
because the appellant was insane at the time of the 
commission of the offenses that lead to such a discharge; 
i.e., his discharge was not due to his own willful 
misconduct.  

Briefly, a discharge or release from service under certain 
conditions is considered to have been issued under 
dishonorable conditions unless it is found that the person 
was insane at the time of commission of the offenses causing 
such release or discharge.  38 C.F.R. § 3.12(b).  

If it is established that the veteran was insane at the time 
of the commission of an offense leading to a court-martial, 
discharge, or resignation, such person shall not be precluded 
from the receipt of VA benefits.  See 38 U.S.C.A. § 5303(b) 
(West 1991).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2001).

38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (citing to Black's Law Dictionary and Dorland's 
Illustrated Medical Dictionary).  

The Board notes that insanity exception to the bar to VA 
benefits only requires that insanity be shown to exist at the 
time of the commission of the offense leading to discharge; 
there need not be a causal connection between the insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996) (citing Helige v. Principi, 4 Vet. App. 32, 34 
(1993).  

However, there still must be competent evidence establishing 
that the appellant was insane at the time of his offenses 
leading to his other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).  

In light of the above-noted contentions, the Board is of the 
opinion that the appellant and his representative have 
sufficiently raised the issue of insanity by contending that 
his actions leading to discharge were not willful but the 
result of his mental state resulting from his physical 
condition.  See M21-1, Part IV, para. 11.05a.  

If insanity is an issue, VBA's Adjudication Manual requires 
that the case be developed as to the insanity issue before a 
decision is made as to the issue of whether the appellant's 
discharge was due to his willful misconduct.  See M21-1, Part 
IV, para. 11.05b.  The Board is of the opinion that such 
development is not complete.  

In this regard, when a rating agency is concerned with 
determining whether an appellant was insane at the time he 
committed an offense leading to discharge, it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition in section 
3.354(a).  38 C.F.R. § 3.354(b) (emphasis added).  

It appears that the majority of relevant evidence has been 
obtained, including service medical records, service 
personnel records, and records pertaining to the disciplinary 
action taken against the appellant for his actions that lead 
to his other than honorable discharge.  

The only medical evidence identified by the appellant that 
has not been obtained are pre-service psychiatric treatment 
records from Dr. BB (see March 1993 service medical records).  
Service medical records document the appellant's report of 
treatment by this individual for depression one year prior to 
service.  This evidence should be obtained since it pertains 
to his psychiatric impairment at issue.  See id.  

In addition, in September 1996 the appellant submitted a 
request to the Department of the Navy that his discharge be 
changed from other than honorable to a medical discharge.  
The claims folder does not include the response from the 
Navy, but the appellant testified during the January 1998 
hearing that his request had been denied.  Tr., p. 20.  
However, it was also indicated that the decision had been 
appealed.  Id.  

On remand, the RO should request from the Department of the 
Navy Board for Correction of Naval Records any determinations 
and other relevant evidence concerning the appellant's 
request for an upgrade of his discharge from other than 
honorable.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 
38 C.F.R. § 3.354(b); M21-1, Part IV, para. 11.05b.  

Finally, because there is evidence that the appellant was 
suffering from a psychiatric disorder at the time of the 
commission of at least some of the infractions that lead to 
his discharge, a VA medical opinion should be obtained that 
assesses whether the appellant was insane at the time such 
infractions were committed.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  

After completion of the above development, the RO should 
refer the case for rating activity disposition of the 
insanity issue.  In essence the RO should make a specific 
finding as to whether the veteran was insane at the time of 
the commission of the offenses that lead to his discharge.  
See M21-1, Part IV, para. 11.05c.  


Following completion of the above, whether or not insanity is 
established, the RO must prepare a formal decision pertaining 
to the character of the appellant's discharge; i.e., whether 
it was the result of his willful misconduct.  See M21-1, Part 
IV, para. 11.05d.  

On remand, the RO should also perform any additional 
notification or development action required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

In this regard, the VCAA, among other things, eliminates the 
concept of a well-grounded claim and supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  





The RO should specifically ask the 
appellant to identify and/or submit any 
pertinent records pertaining to his 
psychiatric condition at the time of his 
commission of the offenses that lead to 
his other than honorable discharge.  

In addition, the RO should obtain records 
of psychiatric treatment by Dr. BB (as 
noted in the service medical records).  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the appellant's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should request the Department 
of the Navy, Board for Corrections of 
Naval Records, to send any determinations 
and other pertinent information 
concerning the appellant's request for an 
upgrade of his discharge from other than 
honorable to medical.  



The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

4.  After completion of the above, the RO 
should obtain a VA advisory opinion from 
an appropriate medical specialist to 
carefully review the records pertaining 
to the appellant's medical history 
(particularly during service) and its 
relationship, if any, to the 
circumstances leading to his other than 
honorable discharge.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical advisory opinion report.  The 
medical specialist should annotate the 
medical advisory opinion report that the 
claims file was in fact made available 
for review.  




The examiner is to review the appellant's 
entire military history, including all 
service medical records, all personnel 
records, and any other pertinent 
evidence, including relevant pre and 
post-service medical records.  

After completing review as specified 
above, the examiner must provide the 
following: 

(a) Discuss the appellant's pre-service, 
in-service, and post-service medical 
and psychiatric history; 

(b) Discuss the appellant's in-service 
disciplinary history, from his 
enlistment to discharge; 

(c) In light of the above-mentioned 
medical and disciplinary history, 
answer the following:  What is the 
likelihood that the appellant was 
insane at the time(s) he committed the 
offenses resulting in his other than 
honorable discharge?  (See 38 C.F.R. 
§ 3.354).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand, and if it is 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should make a specific 
finding as to whether the appellant was 
insane, under 38 C.F.R. § 3.354, at the 
time of the commission of the offenses 
leading to the appellant's discharge from 
service.  See M21-1, Chapter IV, para. 
11.05c.  

Once this finding has been made, the RO 
should prepare a formal decision 
readjudicating the issue of whether the 
character of the appellant's discharge 
from military service constitutes a bar 
to Department of Veterans Affairs (VA) 
benefits.  See M21-1, Chapter IV, para. 
11.05d.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


